Appellant was convicted in the district court of Gregg County of transporting intoxicating liquor, and his punishment fixed at two years in the penitentiary.
The statement of facts shows that appellant and a companion were driving a car in which there were 226 quarts of whiskey. The facts support the judgment.
Appellant asked for a continuance. There is no bill of exceptions complaining of its refusal. Appellant excepted to the charge of the court for submitting the issue of principals. The exception is without merit.
Appellant asked a special charge presenting the theory that if the jury believed beyond a reasonable doubt that he transported whisky, or was guilty of acting together with one Tabor as a principal, that they must find and believe beyond a reasonable doubt that he so transported said whisky or acted with said Tabor as a principal, in Gregg County, Texas. This charge was given.
Our attention is called to the fact that in sentencing appellant his confinement was directed for a period of two years. This is not in conformity with our indeterminate sentence law. The sentence will be reformed so as to direct the confinement of appellant in the penitentiary for a period of not less than one nor more than two years, and as reformed the judgment in all things will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.